Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 17/554,458 filed on 12/17/21. Claims 13-26 are pending. Claims 1-12 have been cancelled due to a preliminary amendment.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/21 & 2/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, should omit reference numbers, should generally be a single paragraph and avoid using terms such as “the invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for wherein the first and second central longitudinal axes are axially parallel to each other on a circular path and parallel to an output axis, does not reasonably provide enablement for wherein the first and second central longitudinal axes are axially parallel to each other on a circular path perpendicular to an output axis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Figures 2 & 6, disclose the central axes (e.g. 9a & 9b) on a circular path and parallel with the output axis (e.g. 5). However the specification does not disclose how the two axes can be perpendicular to the output axis. Perpendicular implies that the axes would at least have to be on a different plane intersecting the output axis. One of ordinary skill in the art would not be able to make and/or use the invention commensurate in scope with these claims. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-21 & 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102011088647 to Smetana (applicant cited reference).
Claim 13
Smetana discloses in Fig 2,
A transmission arrangement for an at least partially electrically driven vehicle, comprising: a first electric machine (e.g. EM1) defining a first central longitudinal axis (e.g. EM1 shaft axis) and having a first gear stage (e.g. PLT1) and a second gear stage (e.g. SRS1); a second electric machine (e.g. EM2) defining a second longitudinal axis (e.g. EM2 shaft axis) and having a first gear stage (e.g. PLT2) and a second gear stage (e.g. SRS2); a transmission housing, the first and second electric machines being arranged in the transmission housing; and a differential (e.g. SRD) drivingly connected to the second gear stages of the first and second electric machines, wherein the first and second central longitudinal axes are axially parallel to each other on a circular path perpendicular to an output axis (e.g. axis concentric with wheels).
Note: Examiner assumes the axes are parallel and not perpendicular to the output axis.
Claim 14
The transmission arrangement of claim 13, wherein the first central longitudinal axis is coaxial to a first rotor shaft (e.g. EM1 shaft axis) of the first electric machine and wherein the second longitudinal axis is coaxial to a second rotor shaft (e.g. EM2 shaft axis) of the second electric machine.
Claim 15
The transmission arrangement of claim 13, further comprising at least one power electronics unit (e.g. A11) defining a third central longitudinal axis (see Fig 2), wherein the third central longitudinal axis is on the circular path.
Claim 16
The transmission arrangement of claim 15, wherein the third central longitudinal axis is perpendicular to the circular path (see Fig 2).

Claim 17
The transmission arrangement of claim 13, wherein each of the first gear stages of the first and second electric machines is a planetary transmission having at least one planetary gear set (see Fig 2).
Claim 18
The transmission arrangement of claim 13, further comprising at least one clutch unit (e.g. K1-K4), each of the at least one clutch unit configured for selectively decoupling a respective one of the first and second electric machines from the differential.
Claim 19
The transmission arrangement of claim 18, wherein each of the at least one clutch unit is arranged in power flow between a respective pair of the first and the second gear stages (see Fig. 2).
Claim 20
The transmission arrangement of claim 13, wherein one or more of the first gear stage of the first electric machine and the first gear stage of the second electric machine is a multi-stage unit configured for shifting between at least two gear stages (see paragraph 47, speed tables).
Claim 21
The transmission arrangement of claim 13, wherein one or more of the second gear stage of the first electric machine and the second gear stage of the second electric machine is a multi-stage unit configured for shifting between at least two gear stages (see paragraph 47, speed tables).

Claim 23
The transmission arrangement of claim 13, wherein the first and second central longitudinal axes are perpendicular to the circular path (see Fig. 2, the axes intersect the circular path).
Claim 24
A drive device for an at least partially electrically driven vehicle, comprising the transmission arrangement of claim 13 (Fig. 2).
Claim 25
An at least partially electrically driven vehicle, comprising the drive device of claim 24 (Fig. 2).
Claim 26
An at least partially electrically driven vehicle, comprising the transmission arrangement of claim 13 (Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102011088647 to Smetana (applicant cited reference) in view of U.S. 10,300,910 to Jeong et al. 
Claim 22
Smetana discloses a first electric machine, a second electric machine, a transmission housing and a differential. However Smetana does not explicitly disclose an oil sump located vertically below the electric machines. Jeong however, teaches an oil sump (e.g. 152e) located within the transmission. Therefore it would have been obvious for one having ordinary skill in the art at the time the invention was effectively filed to include an oil sump as taught by Jeong into the system of Smetana to achieve the benefit of providing engaging fluid to the friction engagement elements (e.g. K1-K4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659